 352DECISIONSOF NATIONALLABOR RELATIONS BOARDCrispo Cake Cone Company, Inc.andLeather Goods,Plastics& Novelty Workers Union, Local 160,AFL-CIO. Case 14-CA-5528May 17, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn November 24, 1970, Trial Examiner Max Rosen-berg issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Examinerfurther found that the Respondent had not engaged inother unfair labor practices alleged in the complaintand recommended that those allegations be dismissed.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner to the extent consistent herein.The Trial Examiner found, and we agree, that theRespondent, through Robert Shubert, Respondent'svice president and the general manager of its St. Louis,Missouri, plant, engaged in numerous violations of Sec-tion 8(a)(I) of the Act.2 As set forth in the Trial Ex-aminer's Decision, the first of such violations occurredon January 8, 1970, and the last occurred about mid-We correct the Trial Examiner's inadvertent references to Shubert asRhodes in section III,B, of his Decision'In view of our adoption of the Trial Examiner's numerous findings ofSection 8(a)(1) violations of the Act by the Respondent, it is unnecessaryto determine, as the General Counsel now urges, whether certain additionalconduct of the Respondent was also violative of Section 8(a)(1) Even werewe to find such violations, they would be cumulative and would not affectour Order herein However, we do find ment in the General Counsel'sexceptions to the failure of the Trial Examiner to so find with respect tocertain allegations that we deem to have a material bearing on the officeclerical bargaining issue,infra,and in particular, the statements by Shuberton March 5 to office clerical employees Redman and Riston that "We're notgoing to have a union in the office", and that "if he closed this place downitwould mean he would still have a job but we wouldn't" and also,Shubert's statement on that same day to Redmon which, on being consid-ered in its total context, constitutes an implied threat of discharge becauseof her union activities Accordingly, we find that by the foregoing statementsthe Respondent further violated Section 8(a)(1) of the Act190 NLRB No. 60June 1970. The violations included coercive interroga-tions of employees regarding their union sympathiesand activities and those of fellow employees; threaten-ing employees with the loss of working privileges, lossof overtime, plant closure, and discharge if they favoredor selected the Union; promising economic benefits andcontinued employment to employees if they rejectedthe Union; directing employees to carry threats of re-prisal and promises of benefit to fellow employees forengaging in or refraining from union activities, respec-tively; creating the impression of surveillance of em-ployees' union activities; and interfering with em-ployees' access to the Board's processes by threateningthem with reprisals for cooperating with the Boardagent investigating this unfair labor practice proceed-ing.We also agree with the Trial Examiner, for the rea-sons stated by him, that the Respondent violated Sec-tion 8(a)(3) of the Act by Shubert's reduction of over-time work for employee Jessie Butler because he joinedand assisted the Union in its organizational campaignamong the warehouse employees.The Trial Examiner found that the Respondent didnot violate Section 8(a)(5) of the Act by its inordinatedelay in meeting and bargaining with the Union and byfailing to furnish to the Union, after repeated requests,certain pertinent and necessary information to whichthe Union was entitled in regard to the warehouse unitemployees. In arriving at this finding, the Trial Exam-iner considered the following facts as militating againsta finding that the Respondent had not bargained ingood faith in regard to the warehouse unit: Shubert'sadvising Rhodes, the union representative, when theinitial request for a negotiation session was made, thathe lacked the authority to negotiate on behalf of theRespondent, but that he would give this information tohis superiors in Chicago, Illinois; Shubert's repeatedstatements to Rhodes during March and April thatHenry Shapiro, the Respondent's chief corporateofficer, and Albert Epstein, the Respondent's newlyappointed attorney, both of whom resided in Chicago,were not available; Epstein's advising Rhodes, as earlyas April 3, that he had been in touch with the Board'sRegional Office in St. Louis and was canvassing thesituation so that he could arrange "for a negotiationmeeting as quickly as possible"; the Union's being ad-vised by letter, dated May 1, from Milton Yawitz, theRespondent's St. Louis attorney, that he had been incontact with Shubert, and that, after he received abriefing on all the facts and circumstances, he wouldexpeditiously schedule a series of negotiation sessions;the parties' meeting on May 19 for the initial negotia-tion session, and thereafter until agreement wasreached, during which meetings the Respondent nego-tiated in good faith except for its delay in furnishing therequested information concerning the wage rates, seni- CRISPO CAKE CONE COMPANY, INC353ority, and job classifications of the warehouse unit em-ployees; and finally,after the requested informationwas collated and proffered,an agreement was reachedon all subjects and a contract was reduced to writingwhich made wage rates, as had been requested by theUnion,retroactive to February 17, the date of the Un-ion's selection as majority bargaining representative ofthe warehouse unit employees.We do not agree withthe Trial Examiner's evaluationof theRespondent'scourse of conduct.In our evaluation of the facts,as fully described bythe Trial Examiner in his Decision,we are unable toconclude that the Respondent's delay, from the Un-ion's initial request for a negotiation session,February26, until the first negotiation session,May 19,merelyresulted from Shubert's claimed lack of authority tonegotiate and the unavailability of a responsiblenegotiator.In this regard,it is significant that Shubert,as a vice president and general manager,was the lead-ing official at the St.Louis plant.In such a capacity, theRespondent is to be held accountable for the unlawfulconduct he engaged in and its impact on the Respond-ent's statutory duty to bargain in good faith.The nu-merous and flagrant violations found herein and solelyattributed to Shubert,starting with his initial violationon January 8, and ending with his final violation aboutmid-June, clearly depict him as an individual who isunalterably opposed to the principles of collective bar-gaining and who is willing to engage in tactics designedto thwart and delay collective bargaining.Further-more, in his capacity as the leading official at the Re-spondent's St. Louis plant,it follows that he was theindividual to whom the Union would normally addressits initial request for bargaining and,in futuro,as theindividual with whom the Union would have to deal onthe day-to-day application of the collective-bargainingagreement.His unresponsive attitude,as clearly dem-onstrated herein,hardly portrays a leading official ofthe Respondent who was willing,or was willing toarrange for a responsible negotiator,to engage in good-faith collective bargaining.On the contrary,Shuberthad no time for the Union,a fact which he told to theoffice clerical employees on March 2,and otherwiseamply displayed.While it is true that the parties finally met on May19 for their initial negotiation session and that negotia-tions thereafter resulted in the reaching of an agree-ment, the fact remains that the Respondent's conductfrom February 26 until May 19 falls short of its statu-tory duty to bargain in good faith with the duly desig-nated bargaining representative. Despite the Union'srequests for an initial negotiation session and for re-quested information concerning the wage rates, seni-ority,and job classifications,the Respondent failed torespond,and the Union,on March 19, had to resort tothe filing of the unfair labor practice charge herein.Finally,on May 19,only after the complaint had issued6 days earlier,did the Respondent participate in thefirst negotiation session.Such a course of conductclearly indicates a foot dragging attitude and hardlycomports with a reasonable meaningful response froman employer willing to bargain in good faith.Such anunreasonable attitude is further evidenced by Shubert'sconduct with respect to the requested information con-cerning the wage rates,seniority,and job classificationsof the warehouse unit employees.Although Shubertpromised Rhodes on March 2 that he would give himthis information, it was not forthcoming until July 6,and even then it was not proffered in writing. Sincethere were only seven employees in the warehouse unit,no justification appears for such an inordinate delay infurnishing the requested information.Such a delay, aswell as the delay in the arranging for the first negotia-tion session,warrants our finding,as urged by the Gen-eral Counsel,that the Respondent engaged in dilatoryand evasive tactics, failed and refused to provide perti-nent information on request,and failed in its duty toprovide reasonably available authorized representa-tives to engage in negotiations.Accordingly, we findthat the Respondent violated Section 8(a)(5) and (1) ofthe Act by failing and refusing to bargain with theUnion in good faith regarding the warehouse unit em-ployees.The Trial Examiner found that the Respondent didnot violate Section 8(a)(5) of the Act by refusing tobargain with the Union as the collective-bargainingrepresentative for a unit of office clerical employees. Inso finding, the Trial Examiner reasoned that the Gen-eral Counsel had failed to sustain his burden of provingthat the unit for which the Union was deprived of itsrepresentation rights was appropriate in the circum-stances herein.The Trial Examiner noted that therewere three office clerical employees at the time of theUnion's request for recognition;that one of these em-ployees,Riston,lefther employment for nondis-criminatory reasons; and that another of these em-ployees, Redmon,was going to leave her employmentto get married.Thus, the Trial Examiner concludedthat the office clerical employee unit has been reducedto a single employee; and that,under such circum-stances, the Board may not order the Respondent tobargain with the Union. We do not agree.The record shows that the office clerical employeeunit, at all times between February 16 and August 1,consisted of three employees;that on March 2,until thedate of the hearing herein,August 25 and 26, the Re-spondent was aware of the Union'smajority in such aunit.Moreover,in the light of the pervasive acts ofinterference,restraint,and coercion which Shubertvisited upon Redmon and Riston,as well as the ware-house employees,which became readily apparent tothem,it is clear that resort to the election processes 354DECISIONSOF NATIONALLABOR RELATIONS BOARDwould have been futile under the teachings ofGissel.3Clearly, under normal circumstances, a bargaining or-der is warranted.The Trial Examiner concluded, however, that thiswas not the normal situation as there is no recordevidence that the reduction in the office clerical unitwas only temporary in nature, and therefore the Gen-eral Counsel had failed to meet his burden of proof inthis regard.We disagree with the Trial Examiner.Plainly, the burden of proving that this was not a tem-porary reduction but was one of a permanent naturewas on the Respondent." If such a reduction was otherthan temporary, the Respondent could have, andshould have, presented evidence that the reduction waspermanent. Although Shubert testified at length, heneither contended nor suggested that the Respondent'soffice clerical complement would not immediately or inthe immediate future be restored to its normal three-employee complement. Under these circumstances, thepossibility that only one office clerical employee mightbe at work temporarily, pending new hires, would notdestroy the appropriateness of the unit, because a tem-porary decrease in employee complement, even if itoccurs, does not reduce the unit to a single-employeeunit. For these reasons, we find, in agreement with theGeneral Counsel, that the Respondent violated Section8(a)(5) and (1) of the Act by failing and refusing tobargain with the Union as the duly designated collec-tive-bargaining representative of the office clerical em-ployees.We also find that the issuance of a bargainingorder herein is appropriate as to the office clerical em-ployee unit employees.The Trial Examiner, having recommended dismissalof the 8(a)(5) allegation with respect to the office cleri-cal employees, concluded that no useful purpose wouldbe served by the issuance of an order against the Re-spondent to cease granting wage increases to officeclerical employees without prior consultation with theUnion. Since we have found that the Union was, andremained, the duly designated collective-bargainingrepresentative of the office clerical employees, we findthat the Respondent violated Section 8(a)(5) and (1) ofthe Act by Shubert's granting,without priorconsulta-tion with the Union, a raise to office clerical employeeRedmon.The Effect of the Unfair LaborPractices Upon CommerceThe unfair labor practices of the Respondent, setforth above, occurring in connection with the opera-tions of the Respondent, have a close, intimate, andsubstantial relation to trade, traffic, and commerce'NL R B v Gissel Packing Company,395 U S 5754NationalDairy Products Corporation,Sealtest Southern Dairies Divi-sion, 127 NLRB 313, 314, and 315among the several States, and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All regular warehouse employees at the Respond-ent's St. Louis,Missouri, plant, excluding over-the-road truckdrivers, office clerical and professional em-ployees, guards, and supervisors as defined in the Act,is appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The Union was on February 26, 1970, and at alltimes thereafter has been, the exclusive collective-bar-gaining representative of the Respondent's employeesin the aforesaid appropriate warehouse employee unitwithin the meaning of Section 9(a) of the Act.5.All office clerical employees at the Respondent'sSt.Louis,Missouri, plant, excluding all other em-ployees, professional employees, guards, and super-visors as defined in the Act, is appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.6.The Union was on February 16, 1970, and at alltimes thereafter has been, the exclusive collective-bar-gaining representative of the Respondent's employeesin the aforesaid appropriate office clerical employeeunit within the meaning of Section 9(a) of the Act.7.By refusing to bargain with the Union as the col-lective-bargaining representative of its employees in theaforesaid appropriate units, the Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.8.By the acts and conduct herein found violative ofthe Act,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act, which unfair laborpractices affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged invarious unfair labor practices affecting commerce, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent failed to bargaincollectively with the Union in good faith as to the officeclerical unit employees, and unilaterally granted a wageincrease,we shall order that the Respondent, upon CRISPO CAKE CONE COMPANY, INC355request, bargain collectively in good faith with the Un-ion regarding rates of pay, wages, hours of employ-ment, and other terms and conditions of employmentof the employees in such unit, and, if an understandingis reached, embody such understanding in a signedagreement.With respect, however, to our finding thatthe Respondent failed for a time to bargain collectivelywith the Union in good faith as to the warehouse unitemployees, we have also found that thereafter it didbargain in good faith and entered into a collectively-bargaining agreement with respect to such unit. Inthese circumstances we do not believe that an affirma-tive bargaining order with respect to this unit is neces-sary to effectuate the policies of the Act, and that anappropriate cease-and-desist order will be sufficient toremedy this violation of the Act.Having also found that, on and after February 17,1970, the Respondent reduced the hours of overtimework for employee Jessie Butler because he joined andassistedtheUnionin its organizational campaignamong the warehouse employees, we shall order thatthe Respondent make him whole for any loss of pay hemay have suffered as a result of the discriminationpracticed against him. The backpay herein shall becomputed in accordance with the Board's formula setforth inF W. Woolworth Company,90 NLRB 289,with interest thereon at the rate of 6 percent per annumcomputed in the manner prescribed inIsis Plumbing &Heating Co.,138 NLRB 716.We are persuaded that the unfair labor practicescommitted by the Respondent herein involve conductin derogation of the principles of good-faith collectivebargaining. The inference is warranted that the Re-spondentmaintainsan attitude of opposition to thepurposes of the Act with respect to the protection ofemployee rights and that a potential threat of futureviolations exists. Accordingly, we shall order that theRespondent cease and desist from infringing in anymanner upon the rights guaranteed employees in Sec-tion 7 of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Crispo CakeCone Company, Inc., St. Louis, Missouri, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithconcerning rates of pay, wages, hours of employment,or other terms and conditions of employment, withLeather Goods, Plastics and Novelty Workers Union,Local 160, AFL-CIO, as the exclusive representativeof its employees in the following appropriate units:All regular warehouse employees at its St.Louis,Missouri, plant, excluding over-the-roadtruckdrivers, office clerical and professional em-ployees, guards, and supervisors as defined in theAct.All office clerical employeesat its St.Louis,Missouri, plant, excluding all other employees,professional employees, guards, and supervisors asdefined inthe Act.(b)Reducing the hours of overtime work for em-ployees in order to punish them for joining and sup-porting the Union, thereby discriminating in regard totheir hire, tenure, and other conditions of employment.(c)Coercively interrogating employees concerningtheir union sympathies and activities, and the unionsympathies and activities of their fellow employees.(d)Threatening employees with loss of privilegesduring working hours, such as coffee breaks, visiting alunch truck canteen,warming up automobiles in thewinter, and speaking with spouses because they join orsupport the Union.(e)Threatening employees with loss of overtime ifthey join or assist the Union.(f)Threatening employees with closure of the plantin the event they select the Union as their bargainingagent.(g)Threatening employees with discharge if theyfavor the Union as their collective-bargaining repre-sentative.(h) Promising economic benefits to employees if theyreject the Union as their bargaining agent.(i) Promising continued employment to employees inthe event they abandon union representation.(j)Creating the impression that the Respondent issurveilling the union activities of its employees.(k) Interfering with the employees' access to theBoard's processes by threatening them with reprisalsfor cooperating with the Board in the investigation ofunfair labor practice proceedings.(1)Directing employees to convey threats of reprisalsand promises of benefits to other employees for engag-ing in or refraining from union activities.(m) Unilaterally granting wage increases withoutconsulting and bargaining with the Union, except thatnothing herein contained shall be construed as requir-ing the Respondent to revoke any wage increases it hasheretofore granted.(n) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwith the above-named labor organization as the exclu-sive representative of the employees in the above-described appropriate office clerical unit with respect to 356DECISIONSOF NATIONALLABOR RELATIONS BOARDrates of pay, wages, hours of employment, and otherterms and conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Make Jessie Butler whole for any loss of earningssuffered by reason of the discrimination against him, inthemanner set forth in the section of the Decisionentitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue.(d) Post at its plant in St. Louis, Missouri, copies ofthe attached notice marked "Appendix."6 Copies ofsaid notice, to be furnished by the Regional Directorfor Region 14, after being duly signed by the Respond-ent's representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.CHAIRMAN MILLER,dissenting:Despite the lengthy rationale of the majority, thesimple facts are, as found by the Trial Examiner, thatthe delays here were not shown to have been motivatedby bad faith and, indeed, that the bargaining resultedin an agreement satisfactory to all concerned, and pro-vided for substantial retroactivity to compensate for therather long period of inactivity in the bargaining. Thefact also is that there is no authority to issue a bargain-ing order for a one-man unit, and that General Counseldid not prove that there is more than a one-man unitleft here. I would affirm the Trial Examinerin toto.6In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively ingood faith with Leather Goods, Plastics& NoveltyWorkers Union,Local 160, AFL-CIO, as the ex-clusive bargaining representative of our warehouseemployees.WE WILL NOTrefuse to bargain collectively ingood faith with Leather Goods, Plastics& NoveltyWorkers Union,Local 160,AFL-CIO,as the ex-clusive bargaining representative of our officeclerical employees,nor will we unilaterally grantwage increases without consulting with said Un-ion; except that nothing herein contained shall beconstrued as requiring us to revoke any wage in-crease that we have heretofore granted.WE WILL NOTreduce the number of overtimehours of work for our employees to punish themfor joining and supporting the Union.WE WILL NOTcoercively interrogate our em-ployees about their union sympathies and activi-ties, or the union sympathies and activities of theirfellow employees.WE WILL NOTthreaten our employees with lossof privileges during working time,such as coffee-breaks, visiting a lunch truck canteen,warming upautomobiles in winter,and speaking with spousesbecause they join or support the Union.WE WILL NOTthreaten our employees with lossof overtime work for joining or assisting the Un-ion.WE WILL NOTthreaten our employees withclosing the plant if they join or assist the Union.WE WILL NOTthreaten our employees with dis-charge for selecting the Union as their bargainingrepresentative.WE WILLNOT promise economic benefits toemployees if they reject the Union as their bar-gaining representative.WE WILL NOTpromise continued employmentto employees in the eventtheyabandon union rep-resentation.WE WILL NOTcreate the impression that we aresurveilling the union activities of our employees.WE WILL NOTinterferewith our employees'right to assist the NationalLaborRelations Boardin investigating unfair labor practice charges.WE WILL NOTdirect employees to conveythreats of reprisals and promises of benefits toother employees for engaging in or refraining fromunion activities. CRISPO CAKE CONE COMPANY, INC357WE WILL NOTunilaterally grant wage increaseswithout consulting and bargaining with the Un-ion, except that nothing herein contained shall beconstrued as requiring the Respondent to revokeany wage increases it has heretofore granted.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in the exer-cise of rights guaranteed them by Section 7 of theAct.WE WILLmake Jessie Butler whole for any lossof earnings suffered by reason of the discrimina-tion practiced against him.WE WILL,upon request,bargain in good faithwith the above-named Union as the exclusive rep-resentative of all our employees in the bargainingunit described below with respect to rates of pay,wages, hours of employment,and other terms andconditions of employment.The bargaining unit is:All office clerical employees at our St.Louis,Missouri,plant,excluding all otheremployees,professional employees, guards,and supervisors as defined in the Act.All our employees are free to become,remain, orrefrain from becoming or remaining,members of theabove-named or any other labor organization.iswhether Respondent violated Section 8(a)(1), (3), and (5)of the National Labor Relations Act, as amended, by certainconduct to be detailed hereinafter. Briefs have been receivedfrom the General Counsel and the Respondent which havebeen duly considered.'Upon the entire record made in this proceeding and myobservation of the witnesses who testified on the stand, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONSITHE RESPONDENT'S BUSINESSRespondent, a Maryland corporation with its sole officeand place of business in St. Louis, Missouri, is engaged in thenonretail sale and distribution of paper cups, ice cream cones,and related products. During the annual period material tothis proceeding, Respondent, in the course and conduct of itsbusinessoperations, purchased and caused to be transportedand delivered to its St. Louis plant, paper cups, ice creamcones, and other goods and materials valued in excess of$100,000, of which goods and materials valued in excess of$50,000 were transported and delivered to said plant frompoints located directly outside the State of Missouri. Thecomplaintalleges,the answer admits, and I find that Re-spondentis anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDIt is undisputedand I find that Leather Goods,Plastics &Novelty Workers Union, Local 160, AFL-CIO,herein calledthe Union,isa labor organizationwithin themeaning ofSection 2(5) of the Act.CRISPO CAKE CONECOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone 314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Trial Examiner: With all parties repre-sented, this case was tried before me in St. Louis, Missouri,on August 25 and 26, 1970, on an amended complaint filedby the General Counsel of the National Labor RelationsBoard and an amended answer filed thereto by Crispo CakeCone Company, Inc., herein called the Respondent.' At issue'The complaint, which issued on May 13, 1970, and the amendment tothe complaint, which issued on July 21, 1970, are based on charges andamended charges filed and served on March 19 and April 22, 1970, respec-tivelyAt the hearing, I granted the General Counsel's motion to dismiss para-IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The ContentionsThe complaint alleges that, commencing on or about Janu-ary 8, 1970,' and continuing until June 12, Respondent en-gaged in a series of acts of interference, restraint, and coer-cion which inhibited its employees' free exercise of rightsguaranteed under Section 7 of the Act, thereby violatingSection 8(a)(1). It further alleges that Respondent violatedSection 8(a)(3) by restricting the overtime working hours ofwarehouse employees since February 17 because they joinedor assisted the Union. The complaint also charges that, onand after February 17 Respondent refused to bargain collec-tively with the Union in an appropriate unit of warehouseemployees in violation of Section 8(a)(5) by failing timely tofurnish the Union with information regarding the names ofsaid employees, their wage rates, seniority, and job classifica-tions.' Finally, the complaint recites that Respondent unlaw-fully declined to recognize and bargain with the Union for aunit of office clerical employees since on or about March 2,and, by unilaterally changing the existing wage rates for em-ployees in the latter unit with a design to undermine anddestroy the Union's majority status therein, also therebyoffended the provisions of Section 8(a)(5).' Respondent de-graphs 5 PP, QQ, RR, SS, and TT from the amendmentRespondent's unopposed motion to correct the record in certain minorrespects is hereby granted.Unless otherwise indicated, all dates herein fall in 1970It is undisputed and I find that a unit of all regular warehouse employeesat Respondent's plant in St Louis, Missouri, excluding over-the-road truck-drivers, office clerical and professional employees, guards, and supervisorsas defined in the Act, is appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the statuteIalso find that a unit of all office clerical employees employed byRespondent at its St Louis installation, excluding all other employees,(Cont) 358DECISIONSOF NATIONALLABOR RELATIONS BOARDvies the commission of any labor practices proscribed by thestatute.B.The EvidenceIt is undisputed and I find that, late in 1969 or early 1970,the Union undertook a campaign to organize Respondent'swarehouse employees at the St. Louis plant. On January 7,the Union filed a petition with the Board in Case 14-RC-6341 seeking representational status in the warehouse unit.An election was conducted by the Board on February 17, theUnion won, and a certification was accorded it on February26.Le Roy Rhodes, an official of the Union during the timesmaterial herein, testified without contradiction and I findthat, on February 16, the day before the election, he wasdistributing leaflets outside the plant when he met DeanWadkins, one of Respondent's truckdrivers who belonged inthe warehouseunit.Wadkins inquired whether the officialclerical employees were eligible to join the Union and obtaincollective representation.Rhodes replied in the affirmativeand explained that it was necessary for his organization toacquire signed authorization cards from a majority of theoffice girls, after which he would essay to include them in thewarehouse unit if the Union won the forthcoming electionamong the warehouse personnel. Otherwise, he would sepa-rately petition for a vote in the office group. Thereupon,Wadkins introduced Rhodes to Mary Redmon, an office cleri-cal, who was Wadkins' cousin. Redmon queried Rhodes as tohow she could be represented by the Union, and the latterreiterated what he had told Wadkins. Wadkins then sug-gested that they pay a visit to Nelda Riston, another officeemployee, and the party proceeded to Riston's home. Rhodesinformed Riston of the Union's need for signed designationsin order to obtain exclusive representation for the office girls,either in the warehouse unit or separately. In consequence ofthis visit, both Redmon and Riston, after reading the contentof the designations, voluntarily executed them on February16. Inasmuch as the Respondent employed only three officeclerical employees on that date, the signed designations ofRedmon and Riston afforded the Union a majority showingin the office unit and I so find.'After receiving notification from the Board on February 26that the Union had been certified as the exclusive agent forthewarehouse unit pursuant to its victory at the polls,Rhodes telephoned Robert Shubert, Respondent's vice presi-dent and general managerDuring their conversation,Rhodes called Shubert's attention to the Union's certificationand requested information pertaining to thewage rates, seni-ority, and job classifications of the individuals in the certifiedunit.Shubert responded that he would attempt to procurethis information and relay it to Rhodesas soonas possible.Rhodes also indicated that he had scheduled a meeting of thewarehouse employees and asked Shubert to set a date for theinitial session between representatives of the Respondent andthe Union to hammer out a collective agreement. Shubertreplied that he lacked the authority to conduct negotiationsand advised that he would contact his superiors about theprofessional employees, guards, and supervisors as defined in the Act, isappropriate for collective bargaining under Section 9(b) of the Act6The parties stipulated and I find that, at all times between February 16and August 1, the unit of office clerical employees consisted of SusanGruendler, Nelda Riston, and Mary Redmon. At some undisclosed dateprior to August 1, Riston left Respondent's employ for admittedly nondis-criminatory reasons It was also stipulated that in the latter part of Augustor early September Redmon planned to quit her employment, move toCalifornia, and marry and that her departure was not impelled by any illegalaction on Respondent's partmatter.When the conversation was concluded, Rhodes dis-patched a letter to Shubert on February 27 embodying thecontents of their telephonic discussion.On March 2, Rhodes again telephoned Shubert. Duringtheir dialogue, Rhodes reminded Shubert that the former hadcalled a meeting of the certified unit employees for the follow-ing day, and he repeated his request for the data relating towage rates paid to warehouse employees, as well as theirseniority status and job classifications. Rhodes also inquiredwhether Respondent had arrived at a satisfactory date forholdinga bargaining session.Shubert explained that he hadbeen unable to contact his superiors to accomplish this task.Beforeringingoff, Rhodes for the first time informed Shubertthat the Union had obtained signed authorization cards fromtwo of the three employees in the office unit and he demandedrecognition for that unit. Shubert explained that he was with-out authority to deal with these matters and that he wouldtransmit thisintelligenceto the responsible corporate offi-cials.When the conversation ended, Rhodes traveled to theBoard's Regional Officein St.Louis where he filed a represen-tation petition in Case 14-RC-6384 on March 2 seeking avote in the office clerical unit. On March 4, Rhodes maileda letter to Shubert,in which he set forth the names of themembers of the Union's negotiating committee who werecharged withbargainingon behalf of the warehouse em-ployees and requesteda bargainingdate. This letter was fol-lowed by another dated March 5, to which was appended theUnion's proposed contract proposals for the certified unit,and in which Rhodes requested that Shubert fix a date for ameeting to discuss the proposals. On March 6, Rhodes tele-phoned Shubert about the desired information and a meetingdate. Shubert stated that he had been tied up with businessaffairs but assured that he would attempt to collate thematerial and send it to the Union that day. Rhodes askedwhether he could telephone Shubert the following week. Thelatter related that he planned to attend the funeral of adeceased friend and that "he would get this as soon as hecould"and get intouch with Rhodes later.I further find that Rhodes telephoned Shubert on March9.After exchanging pleasantries, Rhodes stated that he hadnot received the information which Shubert had promised onthe preceding week and had not obtained a date for a bargain-ing colloquy. Shubert replied that the chief corporate officer,Henry Shapiro, who resided in Chicago, was out of the coun-try and would not return until the latter part of March.However, Shubert promised to contact Respondent's legalcounsel in Chicago. Upon Rhodes' inquiry, Shubert advisedthatRespondent had retained new counsel in Chicago,namely,AttorneyAlbert Epstein. On March 11 or 12,Rhodes placed a call to Shubert but the latter was not atwork. On March 12, Rhodes mailed a letter to Shubert whichread:Would you please confirm, in writing, whether or not thedate of Wednesday, March 18, 1970, will be suitable forour first negotiatingmeeting.Iwould like to suggest thatour meetingbe held at 1:30 p.m. on the above mentioneddate and my office is available for this meeting if youprefer.Would you also confirm in writing the fact thatall itemsagreed upon, when the contract between Local 160 andthe Crispo Cake Cone Company is completed, will beretroactive to the date of the signing of the recognitionagreement.Rhodes next spoke with Shubert on March 13 when theparties appeared at the Board's Regional Office to execute aStipulation for Certification Upon Consent Election to pavethe way for an election in the office clerical unit. Accordingto Rhodes, he informed Shubert that he had heard that Shub- CRISPO CAKE CONE COMPANY, INC.359ert had been interrogating the office and warehouse em-ployees concerning their feelings regarding the Union and hecautioned Shubert against this, to which Shubert replied, "Ifthe Union can do it how come I can't do it?" Rhodes addedthat the warehouse employees had become perturbed becauseRespondent had not provided the requested data concerningwages rates, seniority,and classifications.Shubert responded"that he didn't care-let's see,how did he put that to me-that he didn't care even if there was trouble, that he could geta job someplace else, he could do without this job here."Rhodes next contacted Shubert on March 19 and de-manded that the latter agree in writing that the warehouseemployees would be afforded any negotiated wage increasesretroactive to February 17, the date of the election. Shubertrepeated that any such decision resided with his superiors inChicago. On the same date, Rhodes wrote to Shubert com-plaining that he had not received the wage data and otherinformation, and that Attorney Epstein had failed to com-municate with the Union as Shubert had promised. The sameday, the Union filed its original charge with the Board alleg-ing that Respondent had offended the Act by failing to bar-gain regardingthe warehouseunit.On March 23, the Unionwithdrew its petition for an election in the office clerical unit.On April 3, Attorney Epstein dispatched a letter to PhilipDexter, a Board attorney in the St. Louis Region, with a copyto Rhodes, which recited:As per our telephone conversation this morning, pleasebe advised that [Respondent] stands ready to negotiatewith [the Union] which has been certified as the bargain-ing agent for the Company's warehouse employees.The delay charged by the Union relative to thisbargain-ing has resulted from the illness and the subsequentabsencefrom the city [of Chicago] of the chiefexecutiveofficer....Inasmuch as all labor and economic policiesmust be cleared through Chicago, it was impossible forthe St Louismanagerof the Company to proceed withany meaningful negotiations.I also bring to your atten-tion the fact that the undersigned, who is labor counsel... was also out of the city during recent weeks. In anyevent, all of these matters were brought to the attentionof the Union.We are in the process of reviewing the situation in St.Louis and will arrange for a negotiation meeting asquickly as possible.Epstein wrote Rhodes on April 6, under the pen of Epstein'ssecretary, as follows:With regard to the contents of your letter of this date toMr. Epstein regarding [Repondent], which reached usthis afternoon, please be advised that Mr Epstein is outof the city, but will return to his office Fridaymorning,at which time he will get in touch with you.Not having received a timely response from Epstein, Rhodesmailed a letter to counsel on April 15 demanding an immedi-ate reply and the designation of a meeting date. Under letterdated April 17, which was placed in the mails on April 21,Epstein advised Rhodes that, upon the former's return toChicago during the week following April 10, Epstein con-tacted the Board's Attorney Dexter regarding the Union'scharges in Case 14-CA-5528 and informed Dexter that "thedelay in setting negotiation meetings was due to my absencefrom the City and to the illness and absence of the executiveofficerWe are currently reviewing wage rates and the Com-pany'sfinancialand economic condition in order to be ableto bargain effectively with your Union in light of the contractproposal which you have already submitted."The parties stipulated and I find that, on April 20, Rhodesapprised the Union's secretary-treasurer, Donald Hayes, ofthe status of negotiations with Respondent and, on April 23,turned over the reins to Hayes. Meanwhile, on April 22, theUnion filed amended charges with the Board alleging,interaka,that Respondent had failed to bargain in good faithregarding the terms and condition of employment for thewomen in the office unit. On April 23, Hayes advised Shubertthat the former had taken over the bargaining chores for theUnion and requested that they meet to negotiate in the nearfuture.On April 28, Hayes wrote to Attorney Epstein inChicago reminding Epstein that, in the course of an earlierconversation, Epstein agreed to contact Hayes but that Hayeshad not heard from counsel. On May 1, Hayes received aletter from Milton Yawitz, Respondent's St. Louis counsel,which recited that Yawitz had been in contact with Shubert,that Yawitz planned to consult with the Board's agent thatafternoon to obtain the details of the prior relations betweenthe Union and Respondent, and that, after he had receiveda briefing on all the facts and circumstances, he would expedi-tiously schedule a series of contract negotiating sessions withHayes. On the same date, Hayes dispatched a letter to Attor-ney Epstein expressing his sympathy over the fact that Ep-stein's mother was mortally ill.' Hayes also noted that he hadcommunicated with Yawitz and he expressed the hope thatEpstein would assist Yawitz to familiarize himself with thebargaining situation so that timely negotiations could be un-dertaken. On May 4, Hayes replied to Yawitz' letter of May1 indicating the former's availability for negotiations as soonas Yawitz managed to assemble the information he needed.On May 5, Epstein thanked Hayes for the latter's condo-lences regarding the death of Epstein's mother and indicatedthat Attorney Yawitz would thereafter conduct negotiationson Respondent's behalf. On May 19, the parties met for thefirst time with Hayes representing the Union and Yawitzassuming the role as negotiator for Respondent.It was stipu-lated and I find that substantial agreement was reached at thismeeting regarding contract language, although the informa-tionwhich Rhodes had originally sought regarding wagerates, seniority, and job classifications had not yet been col-lated.A second bargaining session was held on May 28 atwhich another local counsel, Attorney Glenn Moller, joinedYawitz in the deliberations, and further fruitful discussionsensued. Additional meetings were conducted on June 3 andJune 30, at which Hayes raised the point that informationconcerning Blue Cross coverage, as well as wages, seniority,and classifications had not been made available to the Union.However,at a sessionwhich occurred on July 6, Hayes wasprovided with all of the requested information. At some un-disclosed date prior to the hearing, the parties agreed upona complete labor contract which was reduced to writing,which carried a 3-year term without provision for reopeningduring that span, and which was made retroactive to Febru-ary 17, the date of the election in the warehouse unit, as towage rates. So far as appears on this record, the contract isnow a viable instrument governing the labor relations be-tween the parties. Rounding out the stipulation, the GeneralCounsel acknowledged that, apart from the failure to producethe information requested by the Union in March, the partiesengaged inbona fidenegotiations throughout the period dur-ing which Yawitz and Moller served as the Respondent'snegotiators, a period which extended from May 19 until Julyor early August.The General Counsel argues that Respondent's failure toproduce the information regarding wage rates, seniority, andclassifications for the certified warehouse unit until July 6'In the stipulation, the General Counsel conceded that Mrs Epstein'simminent demise "no doubtcontributed to the delay,and that, I thinkwould,to some extent,alleviate portions of the delaying tactics which arealleged as unfair labor practices " 360DECISIONSOF NATIONALLABOR RELATIONS BOARDconstituted an unlawful refusal to bargain within the ambitof Section 8(a)(5). The predicate for this argument is theRespondent's delay evinced an attitude of rejection of thecollective-bargaining principle, and was designed to frustratethe bargaining process and stunt the Union's victory. Aftera careful review of the record made on thisissue,I am notconvinced that the General Counsel's argumentismenton-ous. Thus, immediately following the Union's certification,Rhodes requested the foregoing information when he wroteand telephoned Shubert on February 27. Shubert remindedRhodes that the former lacked the authority to negotiate withRespondent and promised to contact his superiors. It is un-disputed and I find that, on several dates in March and April,Shubert repeatedly informed Rhodes that Epstein, Respond-ent's attorney in Chicago, and Shapiro, Respondent's chiefcorporate executive who also resided in Chicago, were un-available for consultation due toillness.In the latter part ofMarch, Shubert supplied Rhodes with the intelligence thatEpstein was at that time the prime corporate counsel on thecase and, as early as April 3, Rhodes receiveda communica-tion from Attorney Epstein advising that Shapiro was ill andabsent from Chicago, and that Epstein had been out of townfor business and familyreasons.Moreover, Epstein noted thathe had been in touch with the Board'sRegionalOffice in St.Louis and that he had beencanvassingthe situation so thathe could arrange "for a negotiationmeeting asquickly aspossible." It is uncontroverted and I find that, during April,Epstein reiterated that he was desirous of scheduling an earlybargainingmeeting between the parties but explained thatShapiro remained physically indisposed and that Epstein'smother was on her deathbed, a circumstance which conced-edly justified his unavailability to undertakeimmediatenegotiations.On May 1, Yawitz entered the picture, to bejoined by Moller on May 28. The General Counsel admittedthat, atall bargaining sessions until agreementwas reached,Yawitz and Moller negotiated in good faith on all items otherthan wage rates, seniority, and classifications, and, even as tothese items, the General Counsel grudgingly acknowledgedthat Respondent's counsel might not have had readily availa-ble to them this information because of their preoccupationwith other negotiableissues.Moreover, when the informationwas collated and proffered by Respondent's counsel on July6, agreement was quickly reached on all subjects and a con-tract was reduced to writing which made wages, as per theUnion's antecedent request, retroactive to February IT Inmy opinion, the foregoing undisputed facts hardly portray anemployer deliberately bent on dragging his feet in order toavoid his statutory duty of dealing with a duly designatedbargaining representative, nor do they show that any delay inproducing the data impeded the bargaining colloquy in anysignificant fashion. Accordingly, I conclude that, under thecircumstances here presented, Respondent did not violateSection 8(a)(5) of the Act by failing to come up with informa-tion concerning wage rates, seniority, and job classificationsuntil it did, and I shall dismiss this allegation from the com-plaint!I turn next to a consideration of the General Counsel'scontention that Respondent unlawfully refused to bargainwith the Union for an appropriate unit of official clericalemployees; that Respondent's bad-faith rejection of the col-lective-bargaining principle is evidence by the series of unfairlabor practices in which it indulged; and thata bargainingorder should flow against the Respondent without the neces-sity of the conduct of an election in the office unit of em-ployees.'CfUnited States Sugar Corporation,169 NLRB No 4Dean Wadkins was employed by Respondent in the ware-house unit as a truckdriver. He testified that, on January 9,in the presence of employees Butler and Jackson, Shubertremarked that "the union might promise to get you $4.00 anhour, but that he would have to agree to it, and that he wouldhave his own rights to o.k. or reject it." In the same conversa-tion, Shubert inquired as to how these employees felt aboutthe Union. Wadkins further testified that, on January'29, heoverheard the conclusion of a discussion between Shubertand employees Swanson and Kimbell in which Shubert statedthat, if the Union was successful in its election drive amongthe warehouse employees, there would be no more coffeebreaks and the men would no longer be permitted to visit alunch canteen truck before noon on working days.It isWadkins' further testimony that, a week or two beforethe election of February 17, Shubert approached him at workand "said ttiat they were going to vote on a union ... theywere voting on a union and he asked me how I thought aboutit, felt about it, and I told him I didn't want a union." Some-time prior to the election, Wadkins and employees Butler andJackson were standing near the bulletin board in the plantwhen Shubert pointed to a Board notice informing the em-ployees that an election was to take place. During the sameperiod, he had a conversation with Shubert in which he askedShubert how he could assist in keeping the Union out of thewarehouse. Wadkins further testified that, after the electionwas conducted on February 17, Shubert lamented that Re-spondent had lost the election and mentioned that Wadkinsand Butler had voted for the Union while two other em-ployees had not. Shubert then inquired whether Wadkins hadcast a ballot for collective representation, and Wadkins ad-mitted that he had done so. About a week following theelection, Shubert proclaimed that "overtime would probablybe shut off and ... that they might close it down here."ContinuingWadkins' testimonial narrative, he recalledthat, on March 5, he heard Shubert speaking with the officeclericals about the Union and Shubert told Wadkins that hehad asked the girls whether they desired union representa-tion.During this conversation, Shubert also noted that "theycould close it down and everybody would be out of a job buthim." On some undisclosed date following the election, Shub-ert inquired whether Wadkins had visited the Board's officesbecause two employees had advised Wadkins to do so. Wad-kins replied that he had appeared before the Board becausethe employees had said "that it was the government and theywanted me to come down there " On June 10, Union Repre-sentative Rhodes met Wadkins at the warehouse dock andrequested that the latter again visit the Board offices. Whenthe discussion ended and Rhodes departed, Shubert accostedthe former and asked about the contents of the conversationwith Rhodes. After Wadkins repeated the discussion, Shubertsaid, "I didn't have to go down there if I didn't want to." Afew days later, Board Agent Dexter visited Wadkins on theplant parking lot. With Dexter's departure, Shubert appearedand inquired whether Wadkins had given any information toDexter.Wadkins replied that he had not spoken to Dexter,whereupon Shubert cautioned Wadkins that "I shouldn't sayanything, or shouldn't sign anything," explaining that "We'dboth be in hot water" if Wadkins did so.Jack Randall Kimbell, who also toiled in the warehouseunit, testimonially recalled a conversation with Shubert aboutan hour prior to the balloting on February 17. During theircolloquy, and according to Kimbell, Shubert reported that "ifthe union gets in we won't get a damn penny from him or thecompany, either one." Shubert also remarked that "if theunion gets in he'd close the place down and go back to KansasCity."Kimbell further testified that, approximately a weekfollowing the election, he accidentally dropped an elevator CRISPO CAKE CONE COMPANY, INCfull of ice cream cones. Observing the accident,Shubertwarned that "if I dropped one more damn case of cones hewas going to fire me."Kimbell related that he had causedaccidents of this nature previously and that the only admoni-tion he received from Shubert was that"I wish you wouldn'tdrop any more cases of cones, it costs the company money."On cross-examination,Kimbell was asked whether, duringtheir conversation,Shubert had told Kimbell that "if theunion goes on strike he wouldn'tgive you [Kimbell] apenny." Kimbell initially replied that he could not remember.However,Kimbell then recalled that Shubert had mentionedthat"if we got the union and went on strike we wouldn't geta penny from him or the company, either one."Harry Lee Swanson last worked for Respondent from Oc-tober 15,1969, untilMarch 31, and was a member of thewarehouse unit.He testified that, a few days prior to theelection of February 17, he was working at the plant whenManager Shubert beckoned to him and inquired"if I liked itthere and I answered his question and I said yes, that I did."Shubert then asked"what did I think about a union being inthere ... and I said that I believe that things would get betterand that we would have better benefits,and Mr.Shubert. told me that if we wanted better benefits that we couldask him and that he would see that we got them.... "Mary Redmon was employed by Respondent as an officeclerical employee since October 1,1969.As heretoforechronicled,she signed a union authorization card on Febru-ary 16,in company with employee Riston.Redmon testifiedthat,on January 21 or 22,she overheard a conversation be-tween Wadkins,her cousin and a truckdriver in the ware-house unit,and Shubert.During the conversation,Shubertsaid"that he heard they were trying to get a union in thewarehouse and how did[Wadkins]feel about it, and Wadkinssaid that he didn'twant it." Redmon further recounted that,on or about March 2, she answered the office telephone andrelayed a call from Rhodes to Shubert.Following the conver-sation,Shubert summoned Redmon and employee Riston tohis office and informed them that he had received a call fromRhodes who had advised that the clericals desired to be repre-sented by the Union.Shubert asked whether this informationwas true. Redmon responded in the affirmative,while Ristonexclaimed,"I don't know.I don't know that much about it."Before returning to their duties, Shubert remarked that "hedidn't have time for the union."Later that day, Shubertentered the main office where the girls worked and, approach-ing Riston's desk,stated that "he would close the place downfirst before he'd have a union in the office."On March 5,Shubert again summoned Redmon and Riston to his roomand announced that "We're not going to have a union in theoffice," adding that"he had been offered a position in adifferent place and that he could take it. He didn't say hewould,he said he could take it." Shubert went on to relatethat"if he closed this place down it would mean he would stillhave a job but we wouldn't...... Turning to Redmon, Shub-ert claimed that"he didn'thave to hire[Redmon],that hewas told that I was an expert typist.He said I wasn't anexpert, that I could type,though." Shubert then inquiredwhether Redmon and Riston had executed union designa-tions, to which Redmon replied that they had done so. Shub-ert terminated the discussion by asserting that"we could goon ahead and work up a contract but that didn'tmean hewould sign it and as long as it wasn't signed it wouldn't beany good"When Redmon reported for work on March 9, sheinformed Shubert that she had decided to vote against repre-sentation by the Union Shubert asked,for the reason for thischange of heart,and Redmon explained that"I talked to mymother about it and she thought it was best and I decided Iwas going to vote no for the union."361Redmon also testimonially recalled an incident involvingher request for a wage increase in early 1970. Based on thattestimony, I find that she was earning$65 per week and askedShubert for a raise. The latter assured her that he would lookinto the matter.On March 31, Redmon commenced receiving$75 weekly.When pressed about the circumstances sur-rounding this wage hike, Redmon recounted that her conver-sation with Shubert in which she sought the increase occurredbefore the Union had come into the picture at the plant. OnMarch 4,after the Union had petitioned for an election in theoffice clerical unit,Shubert advised her of this circumstanceand stated that he was unable to afford her an immediateincrease because the emolument might be considered as a"bribe." After the Union withdrew its petition on March 23,the pay raise followed.Jessie Butler had been employed by Respondent in theshipping department for 11 years, and was a member of thewarehouse unit.He joined the Union in early January andtestified that, on January 8, he overheard Shubert tell anemployee named Boehm that"They had to go by the bookand according to the union rules they were going to work, youknow,according to the union."Shubert added that"All thefellows in favor of the union would probably not have a job."On January 10, Shubert engaged in a conversation with But-ler during which the former questioned Butler as to how hefelt about the union campaign.Butler replied that a unionserved a useful purpose in obtaining better wages and work-ing conditions.Shubert asked whether Butler had signed aunion authorization card.Although he had done so,Butleranswered in the negative.In a subsequent conversation,Shubert told Butler that the latter "should have come to himinstead of going to the union,that he would do more for youthan the union would."Shubert mentioned that a strike hadoccurred in Respondent's plant in Chicago and the employeeswere "out seven weeks,they never got a dime, no strikemoney, benefits, they had to go out and get other jobs."Shubert adverted to an organizational campaign in 1962 at aSt.Louis operation and mentioned that Respondent"closedthe other place down because the boss was not for the union,and he might decide to close the door down here." Shubertpromised that Butler would have"a job as long as he [Shub-ert] had one" provided that Butler assisted in keeping "theunion out." Shubert cautioned that the warehousemen wouldnot be permitted to leave the premises before noon in orderto obtain their lunch from a vending truck if the Union wassuccessful,that they would be prohibited from leaving workduring the day to speak with their wives at the dock, thatcoffee breaks would be abolished,and that they would bebarred from warming up their automobiles in winter monthsprior to quitting time. During this conversation,Shubert di-rected Butler to convey to the latter's father-in-law, CharlesJackson,who also was employed at the warehouse, the con-tent of Shubert's thoughts,a direction with which Butlercomplied on the following day.A few days later, Shubert spoke to Butler and Jackson inthe warehouse.It is Butler's testimony that Shubert repeatedhis warning that a prolonged and costly strike had occurredat the Chicago, and reiterated that, if the plant in St. Louisbecame unionized,"the big boss might just shut the door,close the place out."On January 17, a Saturday,while Butlerwas working overtime cleaning the warehouse and offices,Shubert appeared and told Butler that"we didn't need nounion, we didn't need no union to push no broom, we didn'tneed no union to load any trucks, we didn'tneed no unionto push broom,because he wasn't paying no union wages forno broom pushing and for loading trucks, and calling myrecollection back that he did not need all the help we had, heshould have laid them off but he didn'twant to because of the 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposition of the union."Shubert further warned that "hemight decide to close the place down"and utilize the Chicagoplant and other of Respondent's plants to distribute its St.Louis products.In this connection,Butler testified that, forsome 5 or 6 years prior to the advent of the Union,he cus-tomarily worked 5 hours of overtime each Saturday morningcleaning and dusting in the plant but that,during the periodfrom February 17 to late August,he was not called upon toperform this desired work with the same frequency or in thesame volume.Butler further testified that,during the early part of Febru-ary, Shubert brought up the subject of the Union approxi-mately three times a week,dunng which he would interrogateButler as to the union sympathies and desires of his fellowemployees.A few days before the February 17 election, Shub-ert told Butler that"if we could keep the union out we'd havea job ... as long as he had one." Immediately following theelection,Shubert accused Butler of letting Respondent downwhen it became clear that the Union had been successful inthe balloting.In support of its defense to this litigation,Rhodes wascalled as the only witness to proffer testimony on Respond-ent's behalf.Ido not credit his testimony where it collideswith that of the General Counsel witnesses, not only becausethe latter impressed me with their sincerity and candor, butalso because Rhode's testimonial utterances lacked the ringof plausibility.Shubert testified that,on March 2,he received a telephonecall from Rhodes in which the latter claimed that he hadobtained signed authorization cards from the office girls anddemanded exclusive recognition.Shubert responded that hedid not quite understand the purport of Rhodes'demand,and, when Rhodes remarked that the Union sought to includethe girls in the warehouse unit,Shubert replied that he couldnot authorize this step.Immediately after this conversation,Shubert summoned Redmon and Riston into his office, ad-vised them of Rhodes'claim,and expressed his surprise overtheir conduct.According to Shubert, `I asked the girls if theywanted a union in the office,and Mary Redmon said `I havesigned a card."Shubert proclaimed that Riston did not indi-cate that she also had executed a designation, that he did notquestion her concerning the matter,that Redmon did notstate that Riston had signed a card, and that he did notpursue the issue further.Shubert then admitted that he hada discussion with Riston prior to March 13 in which shevolunteered that she had signed a designation although sheinsisted that she did not desire the Union to represent her.However,Shubert claimed that Riston told him on this occa-sion that the only reason she executed the document was toget rid of Rhodes'and Redmon's presence.When questioned as to whether he ever notified Redmonthat he would not tolerate union representation for the officeclericals, Shubert initially replied"that none of the compa-nies that we were affiliated with,in any way,to my knowl-edge, had a union in the office, and that it would be kind ofa job if we had, if we ended up with a union in the St. Louisoffice with three people working in it."He volunteered that"I did not say that we would close the office or close thebusiness."Shubert then changed tack and retorted,"I did notsay that we would not have a union in the office.Imight becontradictingmyself there,but I explained it to her thatway."Shubert admitted that,after the Union became entrenchedin the warehouse unit in February,he curtailed overtimework on Saturdays.When asked to explain the reason forsuch action,Shubert at first asserted that"I had no particularreason for curtailing Saturday work."He then allowed ashow Respondent's business operations were seasonal in na-ture, explaining that sales slackened during the wintermonths. Finally,Shubert claimed that the cutback in over-time was prompted by a strike of truckers in St.Louis, whichlasted from April 1 to May 18. However,Shubert's assertionsare belied by information supplied by Respondent regardingovertime hours worked by warehousemen from January 1969until August.Thus, for example,with respect to Jessie Butler,the record shows that,during 1969,he toiled practically thesame number of hours during the wintertime as he did in thecourse of the summer months, and this is also true of FrankBoehm,who worked with Butler on Saturdays.Moreover,the record further established that Butler continued to workthe same number of overtime hours during the first 8 weeksof 1970 as he did in 1969.For example,Butler generallyaveraged between 12-%and 13-%hours of overtime in 1969.From January 1, 1970, to February 28, he continued at thisapproximate pace.However,on March 7, the week followingtheunion certification,Butler'sovertime employmentdropped to7-K hoursper week.Despite the fact that the localtrucking strike, which began on April 1,terminated on May18, Butler's overtime never thereafter escalated to the precer-tification figure except for 2 weeks after May 18. Accordingly,I find that,true to Shubert's prediction made to Wadkins onFebruary 24, Respondent reduced overtime work for Butleron and after February 17 because he had joined and sup-ported the Union.Concluding his testimony,Shubert denied that he had everforbidden Dean Wadkins from giving assistance to the Boardin its investigation of this proceeding.According to Shubert,he had heard from warehousemen that individuals had beensummoned to the Board's offices for interviews and "I askedhim if he had been called to the Labor Board." Shubertclaimed that the purpose of this inquiry was to determinewhether Wadkins had engaged in the venture on his owntime.Wadkins then volunteered the information that he hadvisited the Board at the urgings of the Union and Butler.Shubert then told Wadkins that"I didn't think that he hadto take instructions from the union or from Jessie Butler orfrom anybody else working in our place as to where he hadto go or appear,or so on, and unless he possibly received asubpoena,if he felt that he didn'twant to go to make anappearance someplace,that he didn'thave to do it."Based upon testimony which I have heretofore credited, Ifind and conclude that Respondent interfered with, re-strained,and coerced its employees in violation of Section8(a)(1) of the Act by the following misconduct:(1) Shubert's interrogation of employees Wadkins, Butler,and Jackson on January 19 as to how they felt about theUnion.(2) Shubert's threat made to employees Swanson and Kim-bell on January 29 that the warehouse employees would losethe privilege of coffee breaks and access to a lunch canteentruck during working time if the Union was successful in itsorganizational campaign.(3) Shubert's interrogation of Wadkins about a week or twobefore the February 17 election concerning his union sympa-thies.(4) Shubert's creation of the impression of surveillanceafter the February 17 election by his comments to Wadkinsthat Shubert knew that Wadkins and Butler had voted for theUnion while two other employees had not.(5) Shubert's threat to Wadkins, on or about February 24,that Respondent would probably eliminate overtime work orcease operations because of the Union's election victory.(6) Shubert's interrogation of the office clerical employeeson or about March 5 regarding their desire for union repre-sentation,and his threat to close the plant if the Unionachieved majority representative status among them. CRISPO CAKE CONE COMPANY,INC.363(7) Shubert's threat to Kimbell immediately prior to theelection on February 17 that Respondent would terminate itsSt.Louis installation to rid itself of the Union.(8) Shubert's interrogation of Swanson a few days beforethe election as to the latter's union inclinations and Shubert'spromise of benefits without the presence of the Union.(9) Shubert's interrogation of Redmon and Riston, on orabout March 2, regarding whether they had joined the Unionand signed union designations,and his threat to cease busi-ness if these employees selected the Union as their bargainingagent(10) Shubert's threat to Boehm on January 8, which wasoverheard by employee Jessie Butler, that the employees whofavored the Union would probably lose their jobs.(11) Shubert's interrogation of Butler on January 10 con-cerning whether the latter had signed a union authorizationcard and whether Butler favored the Union.(12) Shubert's threat to Butler around the middle of Janu-ary that Respondent might shut down the warehouse if theUnion was successful in its organizational campaign, andShubert's promise of greater benefits if Butler refrained fromembracing the Union.(13) Shubert'spromise to Butler around the middle ofJanuary that the latter would retain his job as long as Shubertwas in charge of the plant if Butler assisted in defeating theUnion.(14) Shubert's threat to Butler that the employees would beprohibited from taking coffee breaks, warming up their cars,visiting the vending truck,and speaking with their wivesduring working time in the event the Union was selected bythe warehousemen.(15) Shubert's threat to Riston on or about March 2 thatRespondent would shut down its installation if the employeesselected the Union to represent them.(16) Shubert's direction to Butler to convey the threats andpromises to Butler's father-in-law, Charles Jackson.(17) Shubert's threat on January 17, made to Butler, thatRespondent would close its installation on the heels of aunion victory.(18) Shubert's repeated interrogation of Butler in earlyFebruary concerning the union sympathies and desires of hisfellow employees.(19) Shubert's interference withWadkins'access to theBoard's processes by his threat to Wadkins around the middleof June that he would be "in hot water"for cooperating withthe Board agent who investigated this proceeding.The complaint alleges that Respondent violated Section8(a)(1) of the Act by granting Redmon a wage increase onMarch 31 because she had abandoned her support of theUnion.I have heretofore found that,well in advance of theUnion's organizational drive,Redmon asked Shubert for awage raise Shubert promised that he would look into thematter.On March 4,when the subject arose once more,Shubert informed Redmon that the Union had petitioned foran election among the office clerical employees and that anyadded wage increment would be deemed a "bribe" for hervote and, consequently,illegal.On March 31,after the Unionwithdrew its petition for an election,Redmon received araise. Under these circumstances,I am not convinced that theGeneral Counsel has proved by a preponderance of the evi-dence that the wage grant was fashioned because of Red-mon's abandonment of the Union for, in my opinion, theinference can equally be drawn that the award was simply afollowup of personnel action previously undertaken but with-held because of the legal implications involved Accordingly,I conclude that Respondent did not violate the Act in thisregard and I shall dismiss this allegation from the complaint.Ihave heretofore found that,on and after February 17,Respondent reduced the number of overtime hours workedon Saturdays by employee Jessie Butler because the latterembraced the union cause. By so doing, I conclude that Re-spondent violated Section 8(a)(3) of the Act.The General Counsel urges that I issue an affirmative orderrequiring Respondent to bargain with the Union regardingthe office clerical unit,without recourse to an election. Thisprayer is bottomed on the assertion that,on March 2, whenthe Union represented a majority of the girls in the unit, theRespondent lacked a good-faith doubt of that status and,because of the extensive unfair labor practices in which itengaged,Respondent so undermined the Union's credibilityas to make it impossible for that labor organization to succeedin any balloting among those employees.Proceeding from thepremise that the Union was the exclusive representative of theoffice girls on and after March 2, the General Counsel con-tends that it was a violation of Section 8(a)(5) for Respondentto grant Redmon a $10-per-week wage increase on March 31without prior consultation with her bargaining agent. For itspart,Respondent maintains that it harbored abona fidedoubt that the Union at any time represented a majority ofits office clerical personnel due to its belief that the designa-tion card which Rhodes obtained from Riston was taintedwith duress.As I have heretofore found, Riston voluntarilysigned the authorization card on February 16 after receivinga full explanation of its purport from Rhodes and after havingread the document.Ihave also found that,on March 2,Respondent learned that the Union represented two of thethree girls in the office unit. I therefore conclude that, onMarch 2,and until the date of the hearing herein,the Unionwas the duly designated majority representative of the em-ployees in the office clerical unit Under these circumstances,and in light of the pervasive acts of interference,restraint, andcoercion which Shubert visited upon Redmon and Riston, aswell as the warehouse employees, which became readily ap-parent to these office workers, I have no hesitation in findingand concluding that resort to the election processes by theUnion would have been futile under the teachings ofGissel9and that,under normal circumstances, a bargainingorder would be warranted.However, on this issue,the case is much of a biologic sport.The parties stipulated and I have found that,sometime priorto the hearing,Riston left Respondent's employ for nondis-criminatory reasons. It further appears on the record thatRedmon decided to abandon her employment to mount thematrimonial altar for reasons connected with the heart ratherthan Respondent's antipathy to her union adherence. Thus,at this stage,the unit in which the Union held sway has beenreduced to one.10It is, of course, axiomatic that the Board may not certifya labor organization as the bargaining representative of a loneemployee because such a unit is statutorily inappropriate 11 Itfollows from this legal proscription that the Board may notorder an employer to deal with a union in bargaining relationsfor a unit which bears this infirmity." To stride this decisionalbarricade,the General Counsel argues that the unit depletionwas temporary in character and therefore, precedentially, acontinuing majority exists."Apart from argumentative asser-NLRB v Gissel Packing Company,395 U S 575°In this connection,Iwould note that the warehouse unit,which num-bered 7 on the date of the election on February 17, totaled 3 at the time ofthe hearing The General Counsel does not urge that this reduction in forcehad discriminatory undertones.E g, International Salt Company,Inc74 NLRB 1253SeeTransamerica FreightLines,Inc.122 NLRB 1033, 1040SeeThe Lock Nut Corporation of America,77 NLRB 600, 601 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, there is no record evidence to carry the claim that thereduction in force was temporary in nature. In order to pre-vail in establishing that an employer had violated the provi-sions of Section 8(a)(5) of the Act, the burden is upon theGeneral Counsel evidentially to prove that the unit for whichthe labor organization was deprived of its representationalrights constituted an appropriate one." This burden the Gen-eral Counsel has failed to sustain in this proceeding. Accord-ingly,although the Respondent's unfair labor practiceswould have denied the Union a fair chance at an electoralvictory, and would have warranted a remedial order directingRespondent to bargain with that organization without a pollof the employees' sentiments, I am persuaded and concludethat the complaint should be dismissed insofar as it allegesthat the Respondent violated Section 8(a)(5) by refusing tobargain with the Union in the office clerical unit. I am alsoconvinced and conclude that no useful purpose would now beserved by the issuance of an order against Respondent tocease granting wage increases to office clerical employeeswithout prior consultation with the Union. I shall thereforedismiss this aspect of the complaint.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerceand the free flow thereofV THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActI have further found that, on and after February 17, Re-spondent reduced the hours of overtime work for Jessie But-ler because he joined and assisted the Union in its organiza-tional campaign among the warehouse employees. I shalltherefore order Respondent to make Butler whole for any lossof pay he may have suffered as a result of the discriminationpracticed against him. The backpay provided herein shall becomputed in accordance with the Board's formula set forthin F.W. Woolworth Company,90 NLRB 289, with interestthereon at the rate of 6 percent per annum computed in themanner prescribed in IsisPlumbing & Heating Co.,138NLRB 716.Upon the basis of the foregoing findings of fact and conclu-sions, and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By reducing overtime work for employees in order topunish them for joining and supporting the Union, Respond-ent has engagedin and is engagingin unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act4. By interfering with, restraining, and coercing employeesin the exercise of their rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct." SeeNational Dairy Products Corporation,127 NLRB 313, 315, fn 5[Recommended Order omitted from publication.]